IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                      July 29, 2009
                                No. 08-51257
                              Summary Calendar                 Charles R. Fulbruge III
                                                                       Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

DEBRA RENEE RATLIFF,

                                           Defendant-Appellant


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:08-CR-123-2


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
      Debra Renee Ratliff appeals her sentence following her guilty plea
conviction of conspiracy to manufacture 50 grams or more of methamphetamine
and   to     possess   pseudoephedrine   with   the   intent     to     manufacture
methamphetamine. Ratliff argues that the 262-month sentence imposed by the
district court was unreasonable because it was based disproportionately on her
criminal history and did not account for the minor role that she played in the
conspiracy.    Because Ratliff’s plea agreement contained a waiver-of-appeal
provision that waived her right to appeal any aspect of her sentence and because


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-51257

the rearraignment transcript shows that her waiver of appeal was knowing and
voluntary, the instant appeal is barred. See United States v. McKinney, 406 F.3d
744, 746-47 (5th Cir. 2005); United States v. Bond, 414 F.3d 542, 544 (5th Cir.
2005). The judgment of the district court is therefore AFFIRMED.




                                       2